981 F.2d 1245
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES OF AMERICA ex rel, Roland A. LeBlanc,Plaintiff, Appellant,v.RAYTHEON COMPANY, Defendant, Appellee.
No. 92-1683.
United States Court of Appeals,First Circuit.
December 29, 1992

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
Philip R. Olenick for appellant.
Richard A. Sauber, with whom Kenneth S. Kramer, P.C., Douglas W. Baruch, Maureen C. Shay, and Fried, Frank, Harris, Shriver & Jacobson, were on brief for appellee.
D.Mass.
AFFIRMED.
Before Torruella, Circuit Judge, Bownes, Senior Circuit Judge, and Stahl, Circuit Judge.
Per Curiam.


1
Appellant LeBlanc's brought suit against appellee Raytheon Company brought under the False Claims Act, 31 U.S.C. § 3729.  In his complaint, he alleged that Raytheon defrauded the United States.  The district court dismissed the complaint on res judicata grounds.  We affirm the district court's judgment and award double costs to appellee.  See United States ex rel.  LeBlanc v. Raytheon Co., No. 92-10999 (D. Mass.  May 15, 1992).


2
Affirmed. Double costs to appellee.